Per Curiam:
This case has been submitted on the record, by agreement of counsel, without briefs or argument, because, as stated in the stipulation, counsel consider and concede that the case is not different or distinguishable from that of Houghton and others against Payne, the Postmaster General, decided by this court at the last April term thereof [ante, p. 234] and which decision must, if a.dhered to by this court, control the decision of the present case, so far as this court is concerned. An appeal from that decision has been taken to the Supreme Court of the United States; but we adhere to that opinion until reversed; and as it is conceded that the present is not distinguishable from that case, we must affirm the order appealed from, on the authority of Houghton and others against Payne, and it is so ordered.

Order affirmed.

Affirmed by the Supreme Court of the United States, 194 U. S. 104.